Citation Nr: 0938575	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-22 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



WITNESSES AT HEARING ON APPEAL

The Appellant and her Daughter



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the benefit 
sought on appeal.  The appellant, the surviving spouse of the 
Veteran who had active service from March 1952 to February 
1956 and from May 1962 to April 1978, appealed that decision 
to the BVA and the case was referred to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The Veteran died in January 2006 as a result of traumatic 
head injury incurred during a motor vehicle accident. 

2.  At the time of his death, service connection was in 
effect for diabetes mellitus, type II, with bilateral 
cataracts and diabetic nephropathy, evaluated at 60 percent 
disabling.

3.  A disability of service origin, specifically diabetes 
mellitus, is shown to have been causally related to and to 
have played a role in producing or hastening the Veteran's 
death.


CONCLUSION OF LAW

The Veteran's death was substantially or materially 
contributed to by the Veteran's service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, given that this decision 
is favorable to the appellant and represents a complete grant 
of the benefit sought on appeal, the Board will dispense with 
a discussion of the VA's "duty to notify" and "duty to 
assist" obligations and proceed to the merits of the 
appellant's appeal.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
The cause of a Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1). 

In the present case, the Veteran died as a result of 
traumatic head injury incurred during a motor vehicle 
accident.  According to the police report, the Veteran had 
crossed the center line, entered oncoming traffic, and was 
involved in a head-on collision.  The Veteran had been 
service-connected for diabetes mellitus since May 2001.  The 
Veteran's wife contends that the Veteran's accident was 
caused by his service-connected diabetes mellitus.  

The evidence of record shows that in January 2004 the Veteran 
complained of multiple episodes of hypoglycemia, most of 
which occurred during the mornings.  In May 2005, the Veteran 
fell and hit the floor where he remained for about five 
minutes.  His blood sugar at the time was 52 mg/dL.  The 
medical records also showed that in November 2005 the Veteran 
was found lying on the floor at his residence with a glucose 
level of 35 mg/dL.  Emergency medical services started the 
Veteran on an IV and transported him to the hospital.  The 
Veteran was diagnosed with hypoglycemia.  In a May 2005 
record by the Veteran's private physician, he diagnosed the 
episode as syncope.  

Two statements were provided in March 2007 from witnesses who 
observed the Veteran on the date of the accident.  One 
statement noted that the Veteran did not appear to be in his 
right state of mind and that he appeared confused.  The other 
statement reported that the Veteran had been blurring his 
speech and talking crazy.  The witness also stated that the 
Veteran appeared lost.  She tried to contact the Veteran's 
wife without success.  In addition, at an August 2008 
hearing, the Veteran's wife and daughter both testified that 
the Veteran had hypoglycemic reactions, sometimes as often as 
once per week.  They stated that he became convulsive at 
times and that the local police had thought he was drunk 
during past episodes of hypoglycemia.  

Although no autopsy was performed to determine whether the 
Veteran had an episode on the day of the accident, the Board 
felt that a medical opinion would be beneficial to determine 
whether it was at least as likely as not that he had suffered 
a hypoglycemic episode on the date of the accident.  A 
medical opinion was requested in May 2009.  The request 
response was provided in June 2009 by a VA endocrinologist.  
The examiner noted that at the time of his death, the Veteran 
had been treated with two different types of insulin and had 
multiple documented severe hypoglycemic episodes.  The 
examiner reviewed the medical records, police reports, 
witness statements, and the testimony of the Veteran's wife 
and daughter.  She opined that there is clear documentation 
of the presence of hypoglycemia at times of mental status 
alteration, as well as prompt recovery with glucose 
elevation.  Therefore, she concluded that the Veteran's 
episodes of syncope were causally related to his service-
connected diabetes mellitus.  In addition, the examiner noted 
that there is a 50 percent or greater likelihood that the 
Veteran's motor vehicle accident was causally related to the 
Veteran's diabetes mellitus.  She noted that the brain relies 
on glucose to function, so when hypoglycemia is severe enough 
neuroglucopenic symptoms develop.  These symptoms include 
confusion, incoherent speech, blurry vision, alteration of 
consciousness, and lack of judgment.  In the Veteran's case, 
with frequent witnessed and documented episodes of such 
behavior due to low glucose, the examiner opined that it was 
definitely plausible that he was suffering from hypoglycemia 
when seen looking confused.  At that time his judgment was 
already impaired and he was not able to realize and correct 
the problem.  He then got in his car and eventually lost 
control of the vehicle.  The examiner also noted that 
hypoglycemia in diabetic patients happens as a complication 
of treatment used to lower glucose.  As the Veteran was on 
insulin, hypoglycemia was a definite complication of such 
therapy.  

It is well established that as lay persons, neither the 
Veteran, his representative, nor the Board are shown to be 
competent to offer any medical opinion.  See generally 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
must therefore rely upon the medical opinions of record.  
Thus, based upon the competent medical evidence of record, 
including the Veteran's history of hypoglycemic episodes and 
an endocrinologist's opinion that there is a 50 percent or 
greater likelihood that the Veteran's diabetes mellitus was 
the cause of the Veteran's motor vehicle accident, the Board 
finds that entitlement to service connection for the 
Veteran's cause of death is warranted.


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


